Citation Nr: 9916446	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-07 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for chronic 
headaches and, if so, whether all the evidence both old and 
new warrants the grant of service connection.

3.  Entitlement to service connection for chronic headaches 
secondary to 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1971.

The New Orleans, Louisiana, Department of Veterans (VA), 
Regional Office (RO) previously denied service connection for 
PTSD, chronic headaches and skin rash by rating decision 
issued in August 1988.  The veteran was notified of these 
determinations and of his procedural and appellate rights by 
VA letter dated August 29, 1988.  However, he did not 
initiate an appeal as to any of the issues within one year of 
this notification, and the August 1988 rating decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1998).

The instant matter previously came to the Board of Veterans' 
Appeal (Board) on appeal from a May 1994 rating decision of 
the New Orleans, Louisiana VARO, which granted service 
connection for PTSD, on a new and material basis, and 
assigned a 10 percent disability rating.  However, the RO 
found that new and material evidence had not been received as 
to reopen the veteran's claim for chronic headaches.  The 
veteran filed a timely notice of disagreement in May 1994, at 
which time he claimed that his chronic headaches were 
secondary to his PTSD.  He was thereafter issued a statement 
of the case in September 1994.  The veteran filed his 
substantive appeal in March 1995, at which time he requested 
a hearing before a Member of the Board at the local VARO.

In March 1998, the Board remanded this case to the RO in 
order to schedule the veteran for his requested hearing.  
Inasmuch as the veteran now claims that his headaches are 
secondary to his service-connected PTSD, the Board bifurcated 
his claims.  The veteran elected to attend a Videoconference 
(VC) hearing in February 1999, at which time he further 
offered his contentions to the undersigned Member of the 
Board.

As previously noted in the Board's March 1998 Remand, service 
connection for skin rash was denied by the RO in an August 
1988 rating decision.  However, the veteran now claims that 
his skin rash is secondary to Agent Orange exposure which was 
not considered in 1988.  However, insofar as this issue is 
not inextricably intertwined with the claims currently 
certified for appellate consideration, it is referred to the 
RO for appropriate action.  See Kellar v. Brown, 6 Vet. App. 
157 (1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

As to the veteran's PTSD, the Board observes that since the 
RO's May 1994 rating decision, various amendments became 
effective as to sections of the VA Schedule for Rating 
Disabilities pertaining to Mental Disorders (November 7, 
1996).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Because Congress has not provided 
otherwise in this particular instance, the Board concludes 
that the veteran should be afforded the opportunity to 
undergo a new examination and have his claim reviewed under 
the most favorable of the applicable rating criteria.  
Karnas, supra.

In regard to the veteran's headaches, the Board notes that 
the veteran's January 1994 neuropsychiatric (NP) report shows 
an Axis III diagnosis of "[h]eadaches, type undetermined.  
Probable tension."  However, the NP examiner recommended 
that the veteran be afforded a physical evaluation with 
respect to these headaches. To date, such an evaluation of 
the veteran has not been afforded.  The Court has stated that 
an examination report which does not answer the questions 
raised is of no evidentiary value in deciding the appeal.  
Perman v. Brown, 5 Vet. App. 237 (1993).  Moreover, where the 
record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 171 (1991).

In addition, the Board finds that the case law pertaining to 
new and material evidence has recently changed.  Under 
applicable statutory law, "[n]ew and material evidence" is 
defined as that "not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a)  
(1998).  The regulations pertaining to new and material 
evidence have been interpreted in the case law as requiring a 
two-step analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145  
(1991).  First, it must be determined whether the additional 
evidence, submitted since the last prior final disallowance, 
is new and material.  Second, if such evidence is determined 
to be new and material, the disallowed claim must be reopened 
and the former disposition reviewed based on all the evidence 
of record to determine the outcome of the claim on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283  (1996) 
(citations omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  
(1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
first prong of the Manio test, i.e., determining whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material, involves two 
questions:  (1) whether the newly presented evidence is 
"new" and, if so, (2) whether it is "material" in the 
sense of being relevant to and probative of the "issue at 
hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Obviously, the Hodge case was decided after the RO's 
adjudication of this case.  Nevertheless, because the RO's 
decision relied, in part, on an element of the new and 
material evidence analysis that is no longer considered a 
reasonable interpretation of the statutory law governing new 
and material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be revisited by the RO 
prior to appellate review.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD and chronic 
headaches.  The veteran should also 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Following completion of the above 
development, the RO should schedule the 
veteran for comprehensive psychiatric 
examination by an appropriate VA 
specialist.  All clinical findings should 
be reported in detail.  Such tests as the 
examining physician deems necessary 
should be performed.  The examiner should 
identify diagnostically all symptoms and 
clinical findings which are 
manifestations of the service-connected 
PTSD, and render an opinion for the 
record as to the degree to which those 
specific symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner must be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 7, 1996) and the old criteria 
and, on examination of the veteran, 
comment on the presence or absence of 
each symptom and clinical finding 
specified therein, and if present, the 
degree(s) of severity thereof.  Based 
upon a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning Score 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).  A complete rationale for any 
opinions expressed must be provided.

3.  The RO should also schedule the 
veteran for a neurological examination by 
an appropriate VA specialist.  Therefore, 
the veteran's claims folder should also 
be made available to and independently 
reviewed by the specialist prior to 
examination of the veteran.  X- rays, 
laboratory tests, and/or other diagnostic 
studies, should be performed as deemed 
appropriate by the specialist.  This 
specialist is asked, in turn, to render 
opinions as to:

	a. the nature, extent and most 
probable etiology of pathology of the 
veteran's current headaches; and

	b. to the extent medically 
ascertainable, whether the veteran's 
current headaches, if any, may be clearly 
dissociated from his active duty service, 
to include the right parietal skull 
fracture incurred during a motor vehicle 
accident in May 1968.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  A 
copy of this report must be associated 
with the veteran's claims folder.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for PTSD pursuant to the new and old 
rating schedule criteria with 
consideration of Karnas, supra.  If the 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, including the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 7, 1996).  

6.  The RO should then re-adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for headaches.  It is 
important that this analysis be conducted 
pursuant to 38 C.F.R. § 3.156(a)  (1998), 
and in light of the United States Court 
of Appeals for the Federal Circuit's 
decision in Hodge, supra.  If, and only 
if, it is determined that the claim 
should be reopened pursuant to 
38 U.S.C.A. § 5108 (West 1991), the RO 
should then undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
a grant of entitlement to service 
connection.  

7.  The RO should also adjudicate the 
claim of entitlement to service 
connection for chronic headaches 
secondary to the veteran's service-
connected PTSD.  

8.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


